
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.49


EXECUTIVE TERMINATION BENEFITS AGREEMENT


        This Executive Termination Benefits Agreement ("Agreement") dated as of
[insert date] ("Effective Date"), is among Sabre Holdings Corporation, a
Delaware corporation ("Sabre Holdings"), Sabre Inc., a Delaware corporation
("Sabre"), and the executive named on the signature page hereof (the
"Executive").

        WHEREAS, the Board of Directors recognizes that any likelihood of a
Change in Control affecting the Company, and the uncertainty which it may raise
among management personnel, may result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders;

        WHEREAS, the Board of Directors considers it essential to the best
interests of the Company and its stockholders that its key executives be
incentivized to remain with the Company, and to continue to devote their full
attention and dedication to the Company's business and their assigned duties, in
the event of an actual or likely Change in Control;

        WHEREAS, the Board of Directors believes the Executive is a key
executive of the Company and, in the event of an actual or likely Change in
Control, the Board of Directors wants the Executive to continue performing his
or her duties, to assess the impact of the potential Change in Control, to
advise the Company whether the potential Change in Control is in the best
interests of the Company and its shareholders, to assist in implementing the
Change in Control, and to take such other actions as the Board might determine
to be appropriate under the circumstances, all without the Executive being
distracted by personal concerns about the impact of the potential Change in
Control on the Executive; and

        WHEREAS, attached to this Executive Benefits Termination Agreement is an
Addendum setting forth certain terms in addition to the terms set forth in this
Agreement. To the extent any of the terms contained in the attached Addendum
conflict and/or contradict the terms contained in this Agreement, the terms
contained in the Addendum shall control and supersede any such conflicting
and/or contradictory terms contained in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants below, and in
order to incentivize the Executive to remain in the employ of the Company in the
event of an actual or likely Change in Control, the Company and the Executive
agree as follows:

        1.    Defined Terms.    For purposes of this Agreement, the following
terms have the meanings ascribed to them below:

        (a)   "Cause" means any of the following actions by the Executive
leading to termination of employment: conviction for an act of fraud,
embezzlement, theft, or any act constituting a felony, (for which a plea of no
contest or guilty is made by the Executive) insubordination, persistent
inattention to duties or excessive absenteeism, violation of the Company's work
rules, code of conduct or policies or federal law, or any other conduct which
would disqualify the Executive from entitlement to unemployment benefits.

        (b)   "Change in Control" means an occurrence after the Effective Date
of any one or more of the events described in clause (i), (ii), (iii), or
(iv) below.

        (i)    Any Person directly or indirectly, becomes the beneficial owner
(as defined in Rule 13(d)-3 under the Securities Exchange Act) of securities of
the Company representing twenty-five percent (25%) or more of the combined
voting power of the Company's then outstanding securities; or

1

--------------------------------------------------------------------------------



        (ii)   During any period of two (2) consecutive years, the individuals
who, at the beginning of such period, constitute the Board of Sabre Holdings
Corporation (the "Incumbent Directors"; collectively, the "Incumbent Board")
cease for any reason other than death to constitute at least a majority of the
Board, provided, however, that any individual becoming a director subsequent to
the beginning of such two-year period, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

        (iii)  Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a "Business Combination"), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the then outstanding shares of Stock of the Company (the
"Outstanding Company Stock") and the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities") immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of the then Outstanding Company Stock and the
combined voting power of the then Outstanding Company Voting Securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or
throughout one or more subsidiaries), (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly,
twenty-five percent (25%) or more of respectively, the then Outstanding Company
Stock of the corporation resulting from such Business Combination or the
combined voting power of the then Outstanding Company Voting Securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

        (iv)  Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

(c)"Company" means either Sabre Holdings or Sabre, except that with respect to
employment or payment the term also includes indirect subsidiaries and
affiliates of Sabre Holdings and Sabre.

(d)"Continuation Period" is defined in the Addendum to this Agreement.

(e)"Disability" means the Executive's permanent inability to perform the
essential job functions of his or her position with or without reasonable
accommodation.

(f)"Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, and any successor or replacement thereto.

(g)"Notice of Termination" means a notice to the Executive or the Company
described in Section 3 below.

2

--------------------------------------------------------------------------------



(h)"Person" has the meaning ascribed to that term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, and includes a
"group" as defined in Section 13(d) of the Exchange Act; but excludes the
Company and any direct or indirect subsidiary of the Company and any employee
benefit plan sponsored or maintained by the Company or any direct or indirect
subsidiary of the Company (including any trustee of such plan acting as
trustee).

        2.    Circumstances Triggering Receipt of Severance Benefits.    

(a)Subject to Section 2(c) below, the Company will provide the Executive with
the benefits set forth in Sections 4 and 6 below upon any termination, except
for Cause, of the Executive's employment:

(i)by the Company at any time within the first twenty-four (24) months after a
Change in Control;

(ii)by the Company at any time within one hundred eighty (180) days prior to a
Change in Control;

(iii)by the Executive for "Good Reason" (as defined in Section 2(b) below) at
any time within the first twenty-four (24) months after a Change in Control.

(b)For purposes of Section 2(a)(iii) above, the Executive will be entitled to
terminate employment with the Company and its subsidiaries for "Good Reason"
after a Change in Control if:

(i)without the Executive's written consent, one or more of the    following
events occurs at any time during the first twenty-four (24) months after such
Change in Control:

        (1)   the Executive's Base Salary rate or annual incentive compensation
target is reduced below that in effect immediately prior to the Change in
Control;

        (2)   the Executive's principal office is moved, without the Executive's
consent, to a location that is more than fifty (50) statute miles from its
location immediately prior to the Change in Control;

        (3)   for any reason other than for Cause or in connection with the
termination of his employment with the Company and its subsidiaries pursuant to
Section 2(a)(i) or 2(a)(ii) above, the Executive suffers a significant adverse
change in the nature or scope of the authorities, powers, functions,
responsibilities or duties attached to the position with the Company which the
Executive held immediately prior to the Change in Control;

        (4)   a successor where applicable, does not assume and agree to the
terms of this Agreement in accordance with Section 9 below; or

        (5)   the Company purports to terminate Executive's employment other
than in accordance with a Notice of Termination.

(ii)the Executive notifies the Company in writing (addressed in care of the
Chairman of the Board of the Company) of the occurrence of such event;

(iii)within thirty (30) days following receipt of such written notice, the
Company does not cure such event to the reasonable satisfaction of the Executive
and deliver to the Executive a written statement that it has done so; and

(iv)within sixty (60) days following the expiration of the period specified in
Section 2(b)(iii) above (without the occurrence of a cure and written notice
thereof as

3

--------------------------------------------------------------------------------



described in Section 2(b)(iii) above), the Executive voluntarily terminates
employment with the Company.

(c)Notwithstanding Sections 2(a) and 2(b) above, no benefits will be payable by
reason of this Agreement in the event of:

(i)Termination of the Executive's employment with the Company by reason of the
Executive's death or Disability, so long as neither the Executive nor the
Company previously received a Notice of Termination for the Executive;

(ii)Termination by the Executive of the Executive's employment with the Company
at or after age sixty-five (65) if the Executive is then eligible for
retirement; or

(iii)Termination of the Executive's employment with the Company for Cause.

This Section 2(c) will not preclude the payment of any amounts otherwise payable
to the Executive under any of the Company's employee benefit plans, programs and
arrangements and/or under any Employment Agreement. The Executive will not be
deemed to have been terminated for Cause unless (A) reasonable notice is given
to the Executive that the Board of Directors intends to meet to consider
terminating the Executive for Cause, (B) a meeting of the Board of Directors is
held at which the Executive (and his legal counsel if desired by the Executive)
is given an opportunity to present a defense, (C) following that meeting, a
resolution is approved by the affirmative vote of at least seventy-five percent
(75%) of the members of the Board of Directors of the Company, which concludes
that Cause exists, specifies the acts or failures to act constituting Cause, and
approves the termination of the Executive for Cause.

        3.    Notice of Termination.    Any termination of the Executive's
employment with the Company as contemplated by Section 2 above (excluding
Subsection 2(b)(i)(8)) will be communicated by written notice to the Executive
or the Company delivered in person or by certified mail. Any "Notice of
Termination" will: (i) state the effective date of termination, which will not
be less than thirty (30) days or more than sixty (60) days after the date the
Notice of Termination is delivered (the "Termination Date"), except that the
Termination Date may be immediate if Cause exists; (ii) state the specific
provision in this Agreement being relied upon for termination; (iii) state the
facts and circumstances claimed to provide a basis for such termination in
reasonable detail, and (iv) in the case of termination for Cause, be signed by
the Chairman of the Board of the Company.

        4.    Termination Benefits.    Subject to the conditions set forth in
Section 2 above, the Company will pay or provide to the Executive (net of any
applicable payroll or other taxes required to be withheld) the following:

(a)Compensation. The Compensation to be provided to the Executive is set forth
in the Addendum.

(b)Health Insurance Benefits. The Company will pay to the Executive an amount
equal to the portion of the cost, at standard independent insurance premium
rates as of the Termination Date (or, if applicable and higher, the portion of
the cost to the Executive of exercising his right of continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended)
("COBRA"), of purchasing benefits for the Executive on an individual basis that
are equal to the Executive's Company-paid participation (including dependent
coverage) (but excluding the employee paid portion of the premium or other cost)
in the travel accident, major medical, dental and vision care insurance plans
immediately prior to the event giving rise to termination, calculated as if such
benefits were continued during the Continuation Period, and paid in a lump sum
on the first day of the month following the Termination Date; such payment to be
in lieu of (or offset by) any rights to continued

4

--------------------------------------------------------------------------------



coverage under such plans on a Company-funded basis. Notwithstanding the
foregoing, if the Executive notifies the Company that, as of the Termination
Date, he or she was unable to obtain any aspect of the above-mentioned insurance
coverage (including dependent coverage) at the above mentioned rates, the
Company will continue to provide any such coverage to the Executive (less the
active employee cost, which Executive shall continue to pay). Any Company
provided coverage shall run concurrently with COBRA.

(c)Retirement Benefits. Benefits under the Sabre Supplemental Executive
Retirement Plan ("SERP"), as amended, will be continued in accordance with the
terms of the SERP. In addition, the Executive will be deemed to be completely
vested in the Executive's currently accrued benefits under the Sabre 401(k)
Savings Plan and the Legacy Pension Plan.

(d)Executive Outplacement Counseling. At the request of the Executive made in
writing within the Continuation Period, the Company will engage an outplacement
counseling service of national reputation to reasonably assist the Executive in
obtaining employment.

(e)Stock Based Compensation Plans.

        (i)    Upon a Change in Control (as defined for the limited purpose of
this Section 4(f)(i) by substituting "15%" for "25%" in Sections 1(b)(i) and
1(b)(iii)(B)), whether or not the Executive's employment terminates, any issued
and outstanding Equity Awards (hereinafter defined) granted prior to
November 13, 2000, either (a) will immediately vest and become exercisable in
accordance with the Company's 1996 Long Term Incentive Plan, Amended and
Restated 1996 Long Term Incentive Plan, or any successor plans (collectively the
"LTIP") (and for purposes hereof, any interpretation or rulings under the LTIP
shall equally apply to this Agreement) or (b) at the Company's sole and absolute
discretion, any or all of such Equity Awards shall be immediately cashed out
(i.e., settled in cash) by the Company by paying the Executive in cash the
aggregate difference (if any, including a deemed distribution of $0) between the
Change in Control Price (as defined in section 11.(d) of the Company's 1996
Long-Term Incentive Plan or section 12.(d) of the Company's Amended and Restated
1996 Long-Term Incentive Plan, as applicable) of the Company's stock and the
exercise price of the Stock Options (or Base Amount of Stock Appreciation
Rights, or other awards involving an exercise price or spread amount) (such
difference hereinafter referred to as the "Spread Amount"), multiplied by the
number of such Stock Options (or Stock Appreciation Rights, or other awards
involving an exercise price or spread amount), net of any required withholding,
and the Executive will transfer all such Stock Options (or Stock Appreciation
Rights, or other awards involving an exercise price or spread amount) to the
Company in exchange for such payment by the Company. Alternatively, if it would
yield a greater payment, in lieu of paying the Spread Amount, the Company, in
its sole and absolute discretion, may cash out (i.e., settle in cash) such Stock
Options or Stock Appreciation Rights (or other awards involving an exercise
price or spread amount) based on either the "fair value" of the Stock Option,
Stock Appreciation Right or other awards involving an exercise price or spread
amount under Generally Accepted Accounting Principles (as determined through the
Black- Scholes, binomial, or any other option pricing model permissible under
FAS 123 or a successor standard), or any other amount between the Spread Amount
and fair value.

        (ii)   Notwithstanding anything to the contrary in the LTIP or in any
stock option agreement, upon a Change in Control (as defined hereunder), whether
or not the Executive's employment terminates, any issued and outstanding Stock
Options, Stock Appreciation Rights, Restricted Stock, Performance Shares, Stock
Equivalent Units, Deferred Stock, Stock Purchase Rights, Other Stock-Based
Awards, Performance Awards, or any other equity-based compensation
(collectively, "Equity Awards") granted on or after November 13, 2000, shall

5

--------------------------------------------------------------------------------






continue in effect or, if such continuation is not possible, shall be equitably
converted to equivalent Equity Awards of any successor entity such that the
relative value of the Equity Awards is the same following conversion as the
value immediately prior to the conversion, or, if such continuation or
conversion is not possible (but only if it is not possible), then all such
Equity Awards shall either (a) become fully vested and exercisable in accordance
with the LTIP or (b) at the Company's sole and absolute discretion, any or all
of such Equity Awards shall be immediately cashed out (i.e., settled in cash) by
the Company by paying the Executive in cash the Change in Control Price (as
defined in section 11.(d) of the Company's 1996 Long-Term Incentive Plan or
section 12.(d) of the Company's Amended and Restated 1996 Long-Term Incentive
Plan, as applicable) of the Company's stock for each such Award (in the case of
Restricted Stock, Performance Shares, Deferred Stock or similar Awards), plus
the excess (if any, including a deemed distribution of $0) of the Change in
Control Price (as defined in section 11.(d) of the Company's 1996 Long-Term
Incentive Plan or section 12.(d) of the Company's Amended and Restated 1996
Long-Term Incentive Plan, as applicable) of the Company's stock over the
exercise price or base amount (such excess hereinafter referred to as the
"Spread Amount"), multiplied by the number of such Awards (in the case of Stock
Options, Stock Appreciation Rights or other awards involving an exercise price
or spread amount), net of any required withholding, and the Executive will
transfer all such Equity Awards to the Company in exchange for such payment by
the Company. Alternatively, if it would yield a greater amount, in lieu of
paying such Spread Amount, the Company, in its sole and absolute discretion, may
cash out (i.e., settle in cash) such Stock Options, Stock Appreciation Rights or
other awards involving an exercise price or spread amount based on either the
"fair value" of the Stock Option, Stock Appreciation Right or other awards
involving an exercise price or spread amount under Generally Accepted Accounting
Principles (as determined through the Black-Scholes, binomial, or any other
option pricing model permissible under FAS 123 or a successor standard) or any
other amount between the Spread Amount and fair value.

        (iii)  Notwithstanding anything to the contrary in the LTIP or in any
stock option agreement, if any Equity Awards are not vested or cashed out in
accordance with 4.(f)(ii) above, then, if the Executive is involuntarily
terminated without Cause or voluntarily terminates for Good Reason and the
Termination Date occurs within two (2) years after a Change in Control (as
defined hereunder), then either (a) such Equity Awards shall become fully vested
and, if subject to an exercise right, shall remain fully exercisable for at
least three (3) months following such termination (or, if longer, pursuant to
the terms of such Equity Awards), or (b) at the Company's sole and absolute
discretion, any or all of such Equity Awards shall be immediately cashed out
(i.e., settled in cash) by the Company by paying the Executive in cash the fair
market value of the Company's stock on the Termination Date (and not the Change
in Control date) for each such award (in the case of Restricted Stock,
Performance Shares, Deferred Stock or similar awards), plus the excess (if any,
including a deemed distribution of $0) of the fair market value of the Company's
stock on the Termination Date (and not the Change in Control date) over the
exercise price or base amount (such excess hereinafter referred to as the
"Termination Spread Amount"), multiplied by the number of such Awards (in the
case of Stock Options, Stock Appreciation Rights or other awards involving an
exercise price or spread amount), net of any required withholding, and the
Executive will transfer such Equity Awards to the Company in exchange for such
payment. Alternatively, if it would yield a greater amount, in lieu of paying
such Termination Spread Amount, the Company, in its sole and absolute
discretion, may cash out (i.e., settle in cash) such Stock Options, Stock
Appreciation Rights or other awards involving an exercise price or spread amount
based on either the "fair value" of the Stock Options, Stock Rights or other
awards involving an exercise price or spread amount under Generally Accepted

6

--------------------------------------------------------------------------------






Accounting Principles (as determined through the Black-Scholes, binomial, or any
other option pricing model permissible under FAS 123 or a successor standard) or
any other amount between the Termination Spread Amount and fair value. In
addition, if the Executive is terminated without Cause within one hundred eighty
(180) days prior to a Change in Control and any Equity Award previously granted
to him is forfeited or cancelled within such one hundred eighty (180) day
period, then upon the Change in Control, the Executive will be entitled to a
cash payment as if such Equity Award had been cashed out (i.e., settled in cash)
based on either the excess (if any, including a deemed distribution of $0) of
the fair market value of the Company's stock at the Executive's termination of
employment date (and not the Change in Control date) over the exercise price or
base amount, if any, of the Equity Award, in the case of Stock Options, Stock
Appreciation Rights or other awards involving an exercise price or spread amount
(such excess hereinafter referred to as the "Termination Spread Amount") or, in
the case of Restricted Stock, Performance Shares, Deferred Stock, or similar
Awards, based on the fair market value of the Company's stock at the Executive's
termination of employment date, in either case net of any required withholding.
Alternatively, if it would yield a greater amount, in lieu of paying such
Termination Spread Amount, the Company, in its sole and absolute discretion, may
cash out (i.e., settle in cash) such Stock Options, Stock Appreciation Rights or
other awards involving an exercise price or spread amount based on either the
"fair value" of the Stock Option, Stock Appreciation Right or other awards
involving an exercise price or spread amount under Generally Accepted Accounting
Principles (as determined through the Black-Scholes, binomial, or any other
option pricing model permissible under FAS 123 or a successor standard) or any
other amount between the Termination Spread Amount and fair value.

        (f)    Life Insurance.    The Company will, for the Continuation Period,
continue to provide the Executive with the same group term life insurance
coverage as in effect immediately prior to the date of the Change in Control.

        (g)    Other Perquisites.    The Company will pay to the Executive an
amount equal to the cost to the Company of providing or continuing any other
perquisites (excluding travel privileges) and benefits of the Company that were
in effect immediately prior to the Change in Control, calculated as if such
benefits were continued during the Continuation Period, and payable in a lump
sum on the first day of the month following the Termination Date.

        (h)    Accrued Amounts.    The Company will pay to the Executive all
other amounts accrued or earned by the Executive through the Termination Date
and amounts otherwise owing under the then existing plans and policies of the
Company, including but not limited to all amounts of compensation previously
deferred by the Executive (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company.

        5.    Payment of Certain Legal Fees and Costs.    

        (a)   If a dispute arises regarding a termination of the Executive or
the interpretation or enforcement of this Agreement, after a Change in Control,
the parties will submit the dispute, within thirty (30) business days following
service of notice of such dispute by one party on the other, to the Judicial
Arbitration and Mediation Services (J*A*M*S/Endispute) for prompt resolution in
Dallas, Texas, under its rules for labor and employment disputes. The Arbitrator
will have no authority to order a modification or amendment of this Agreement.
The decision of the Arbitrator will be final and binding upon the parties. All
reasonable fees and expenses, including, without limitation, any arbitration or
legal expenses, incurred by the Executive in contesting or disputing any such
termination (in whole or in part) or in obtaining or enforcing any right or
benefit provided for in this Agreement (in whole or in part) or in otherwise
pursuing his or her

7

--------------------------------------------------------------------------------



claim (in whole or in part) will be paid by the Company, to the extent permitted
by law, regardless of whether the Executive is successful.

        (b)   In the event that the Company refuses or otherwise fails to make a
payment when due and it is ultimately decided that the Executive is entitled to
such payment, such payment will be increased to reflect an interest factor,
compounded annually, equal to the prime rate in effect as of the date the
payment was first due plus two points. For this purpose, the prime rate will be
based on the rate published from time to time in the Wall Street Journal.

        6.    Certain Additional Payments by the Company.    

        (a)   Subject to Section 6(h) below and whether or not the Executive's
employment terminates, if there is a Change in Control and any payment (other
than the Gross-Up payments provided for in this Section 6) or distribution by
the Company to or for the benefit of the Executive, whether pursuant to the
terms of this Agreement or otherwise, including without limitation any lapse or
termination of any restriction on, deferral period or the vesting or
exercisability of any payment, distribution, or benefit (a "Payment"), is
subject to the excise tax imposed by Section 4999 of the Code (such tax,
together with any interest and penalties thereon, other than any criminal or
fraud penalties, being hereafter referred to as the "Excise Tax"), then the
Executive will be entitled to receive an additional payment (a "Gross-Up
Payment"). The Gross-Up Payment will be in an amount such that, after payment by
the Executive of all taxes thereon (including any interest or penalties, other
than any criminal or fraud penalties, imposed with respect to such taxes),
including any Excise Tax and any income tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.

        (b)   Subject to the provisions of Section 6(f), all determinations
required to be made under this Section 6, including whether a Gross-Up Payment
is required to be paid by the Company and the amount of such Gross-Up Payment,
if any, will be made by a nationally recognized accounting firm (the "Accounting
Firm") selected by the Executive in his sole discretion. The Executive will
direct the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and the Executive within thirty (30) calendar
days after the Change in Control, the Termination Date, if applicable, and any
such other time or times as may be reasonably requested by the Company or the
Executive. If the Accounting Firm determines that any Excise Tax is payable by
the Executive, the Company will pay the required Gross-Up Payment, less any
applicable withholding, to the Executive as soon as reasonably practicable after
receipt of such determination and calculations with respect to any Payment to
the Executive. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it will, at the same time as it makes such determination,
furnish the Company and the Executive an opinion that the Executive has
substantial authority not to report any Excise Tax on his tax return. As a
result of the uncertainty in the application of Section 4999 of the Code, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made hereunder (an "Underpayment"). In the event that the
Company exhausts or fails to pursue its remedies pursuant to Section 6(g) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Executive will direct the Accounting Firm to determine the amount of the
Underpayment and to submit its determination and detailed supporting
calculations to both the Company and the Executive as promptly as possible. The
Company will promptly pay any such Underpayment to, or for the benefit of, the
Executive as soon as reasonably practicable after receipt of such determination
and calculations.

        (c)   Any determination by the Accounting Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and the Executive.

        (d)   The federal, state and local income or other tax returns filed by
the Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with

8

--------------------------------------------------------------------------------






respect to the Excise Tax payable by the Executive. The Executive will make
proper payment of the amount of any Excise Payment, and provide to the Company
true and correct copies (with any amendments) of his or her federal, state, and
local income tax returns as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive's applicable income tax returns, the
Accounting Firm determines that the amount of the Gross-Up Payment should be
reduced, the Executive will within five business days pay to the Company the
amount of such reduction.

        (e)   The fees and expenses of the Accounting Firm for its services
hereunder will be borne by the Company.

        (f)    The Executive will notify the Company in writing within five
(5) days of any claim by any taxing authority that, if successful, would require
the payment by the Company of a Gross-Up Payment or any additional Gross-Up
Payment. The Executive will not pay such claim prior to the earlier of (x) the
expiration of the thirty (30) calendar-day period following the date on which he
gives such notice to the Company and (y) the date that any payment of amount
with respect to such claim is due. If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive will:

        (i)    provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;

        (ii)   take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney selected by the Company;

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim; and

        (iv)  permit the Company to participate in and control any proceedings
relating to such claim; except that the Company will bear and pay directly all
costs and expenses (including interest and penalties) incurred in connection
with such contest and will indemnify and hold harmless the Executive, on an
after-tax basis, for and against any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such contest
and payment of costs and expenses.

        (g)   If, after the receipt by the Executive of an amount advanced by
the Company pursuant to this Section 6, the Executive receives any refund with
respect to such claim, the Executive will (subject to the Company's complying
with the requirements of Section 6(f) above) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
any taxes applicable thereto).

        (h)   Notwithstanding any provision of this Agreement to the contrary,
if (i) the aggregate "present value" of the "parachute payments" to be paid or
provided to the Executive under this Agreement or otherwise does not exceed 1.15
multiplied by three times the Executive's "base amount," and (ii) but for this
Section 6(h), the Company would be obligated to pay to the Executive a Gross-Up
Payment with a net after-tax benefit to the Executive (as determined in the last
sentence of Section 6(a)) of not more than Fifty Thousand Dollars (USD $50,000)
(taking into account both income taxes and any Excise Tax), then, in lieu of
such Gross-Up Payment, the payments and benefits to be paid or provided under
this Agreement (including any stock based compensation pursuant to Section 4(f)
above) will be reduced to the minimum extent necessary (but in no event to less
than zero) so that no portion of any payment or benefit to the Executive, as so
reduced, constitutes an "excess parachute payment." For purposes of this
Section 6(h), the terms "excess parachute payment," "present value," "parachute
payment," and "base amount" will have the meanings assigned to them by
Section 280G of the Code. The determination of whether

9

--------------------------------------------------------------------------------






any reduction in such payments or benefits to be provided under this Agreement
is required pursuant to the preceding sentence will be made at the expense of
the Company by the Accounting Firm.

        7.    Letter of Credit, etc.    In order to better ensure the
availability of funds to pay all amounts provided for in Sections 4, 5 and 6,
the Chief Financial Officer may on behalf of the Company establish a "grantor"
trust or standby Letter or Letters of Credit or other suitable arrangements in
an amount sufficient to cover such amounts. The financial facility or
arrangement selected by the Chief Financial Officer will be irrevocable as of a
Change in Control and will become available to the Executive upon the
Termination Date and upon presentation of the documents specified in the Letter
of Credit or other financial facility or arrangement. All funds provided by the
Company to cover such payment. if any, will revert to the Company after payment
in full to the Executive, subject to the applicable terms of the documents
implementing such arrangements.

        8.    Continuing Obligations.    

        (a)   All documents, records, techniques, business secrets and other
information which have come into the Executive's possession from time to time
during his or her employment with the Company will be deemed to be confidential
and proprietary to the Company and, except for personal documents and records of
the Executive, will be returned to the Company.

        (b)   The Executive will retain in confidence any confidential
information concerning the Company and its subsidiaries and their respective
businesses so long as such information is not publicly disclosed, except that
Executive may disclose any such information required to be disclosed in the
normal course of employment with the Company or pursuant to any court order or
other legal process.

        (c)   The Executive will not, for a period of two (2) years after the
Termination Date or the Executive's Continuation Period, whichever is greater,
directly or indirectly solicit, or directly or indirectly assist any third party
in soliciting, any employee of the Company or any of its subsidiaries or
affiliated companies to join the employ of any entity that competes with the
Company or any of its subsidiaries or affiliated companies.

        9.    Successors.    

        (a)   The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such Change in Control had taken
place. Failure of such successor entity to enter into such agreement prior to
the effective date of any such succession (or, if later, within three business
days after first receiving a written request for such agreement) will constitute
a breach of this Agreement and will entitle the Executive to terminate his
employment pursuant to Section 2(a)(iii) above and to receive the payments and
benefits provided under Sections 4, 5 and 6 above.

        (b)   This Agreement will inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amounts are payable hereunder, all such amounts, unless otherwise
provided herein, will be paid in accordance with the terms of this Agreement to
his successors, heirs, distributees, devisees, legatees or other designees or,
if there is no such designee, to his estate.

10

--------------------------------------------------------------------------------






        10.    Notices.    

        For the purposes of this Agreement, notices and all other communications
provided for herein will be in writing and will be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

    If to the Executive:              

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
If to the Company:
 
Sabre
Attn: Corporate Secretary
3150 Sabre Drive
Mail Drop 9105
Southlake, Texas 76092

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address will be
effective only upon receipt.

        11.    Governing Law.    THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT WILL BE GOVERNED BY AND ENFORCED UNDER THE LAWS OF
THE STATE OF DELAWARE.

        12.    Miscellaneous.    No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement (or in any employment or other written agreement
relating to the Executive).

        13.    Separability.    The invalidity or unenforceability of any
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

        14.    Non-assignability.    This Agreement is personal in nature and
neither of the parties hereto will, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 9 above. Without limiting the generality of the foregoing,
the Executive's right to receive payments or other benefits hereunder is not
assignable, alienable, or transferable, whether by sale, exchange, gift,
disposition, pledge, hypothecation, creation of a security interest, or
otherwise, and is not subject to attachment, execution, levy, lien, constructive
trust, or other legal process (collectively, a "Transfer"), other than a
transfer by his will or by the laws of descent and distribution, and any
attempted voluntary or involuntary Transfer contrary to this Section shall be
null and void, and the Company shall have no obligation or liability to pay any
amount or provide any benefit or otherwise honor any order that attempts any
such Transfer.

        15.    Termination.    This Agreement will remain in effect for three
(3) years from the Effective Date. It will be automatically renewed for
successive three (3) year periods unless, no fewer than one hundred eighty
(180) days prior to the expiration of a three (3) year period, the Company
notifies the Executive in writing of its intent to terminate the Agreement;
except that such termination will not be made, and if made will have no effect,
(a) as to any payments or benefits payable hereunder to an Executive whose
employment has terminated pursuant to Section 2(a) or 2(b) above, or (b) within
two (2) years after a Change in Control or (c) during any period of time when
the Company has knowledge that any third person has taken steps reasonably
calculated to effect a Change in Control until, in the

11

--------------------------------------------------------------------------------




opinion of the Board (as constituted at the time of the termination of this
Agreement), the third person has abandoned or terminated its efforts to effect a
Change in Control.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the day and year first above set forth.

    DATED:
 
 
SABRE HOLDINGS CORPORATION
 
 
By
    

--------------------------------------------------------------------------------

James F. Brashear
Corporate Secretary
 
 
SABRE INC.
 
 
By
    

--------------------------------------------------------------------------------

James F. Brashear
Senior Vice President, Deputy General Counsel and Corporate Secretary



 
 
Signed:
         

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.49



EXECUTIVE TERMINATION BENEFITS AGREEMENT
